DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Oath/Declaration
An Oath/Declaration was filed on October 31, 2020.

Drawings
Drawings filed on October 31, 2020 are accepted by the examiner.
Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-23 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims1-23  are allowable over the prior art of record because the Examiner found neither prior art 
	I. the method of processing an image, comprising:
- for each color component of said plurality of color components of a relatively-high-resolution, successively compacting said image data of said color component so as to form both a plurality of successively-lower-resolution images and a corresponding plurality of sets of extra data, wherein each successively lower-resolution image of said plurality of lower- resolution images, in combination with a corresponding set of extra data, provides for substantially-losslessly reconstructing a next-higher resolution image of said plurality of successively-lower-resolution images;
- for each color component of said plurality of color components, forming a corresponding color-test image by reconstructing each of said color components of said high-resolution image from said plurality of successively-lower-resolution images in combination with corresponding sets of said extra data associated with only said color component, and reconstructing a component of a color-reference image corresponding to said color component from said plurality of lower-resolution images in combination with said corresponding set of said extra data corresponding to said color component; and
- storing a color-component indicator as a stored color-component indicator identifying the color component for which a corresponding said color-test image is least different from said color-reference image (claims 1-11).
	II.  the method of processing an image, comprising:

- for each remaining image of said plurality of successively-higher-resolution images, in order of increasing resolution:
	- receiving from said image server, a single color component of a corresponding set of said extra data of each of said plurality corresponding plurality of sets of extra data;
	- reconstructing a next-higher-resolution image from a combination of a previous image and said single color component of said corresponding set of said extra data, wherein said previous image comprises said lowest-resolution image for a first set of said extra data, and otherwise comprises a next-lower-resolution reconstructed image; and
	- at least temporarily saving a color component of said next-higher-resolution image, wherein said color component corresponds to said single color component of said corresponding set of said extra data (claims 12-15).
	III. the method of processing an image, comprising:
- receiving a first portion of extra data associated with said first resolution image, wherein said first portion of extra data provides for generating a second resolution image corresponding to said first resolution image, said second resolution of said second resolution image is greater than said first resolution of said first resolution 
- generating said second resolution image from said first resolution image using at least one color component of said first portion of extra data; and
- providing for displaying on a display or storing in a memory, an image selected from the group consisting of said second resolution image and a further processed image based upon said second resolution image (claims 16-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Keith et al (US Patent No. 5,881,176) discloses a compression and decompression system used to generate coefficients from image data in lossless coding in order to have a perfect reconstruction of the original data.  The system can 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466. The examiner can normally be reached Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



November 19, 2021